        Case 2:19-cv-00340-WBV-DMD Document 51 Filed 09/30/20 Page 1 of 33




                         UNITED STATES DISTRICT COURT

                         EASTERN DISTRICT OF LOUISIANA


CORNELIA BARDALES, ET AL.                                       CIVIL ACTION

VERSUS                                                          NO. 19-340-WBV-DMD

FONTANA & FONTANA, LLC, ET AL.                                  SECTION: D (2)


                                 ORDER AND REASONS
          Before the Court is Plaintiffs’ Motion For Class Certification, filed pursuant to

Federal Rule of Civil Procedure 23.1 The Motion is unopposed. Also before the Court

is a Joint Motion for Preliminary Approval of Class Settlement and Preliminary

Determination on Class Certification. 2 After careful consideration of the parties’

memoranda and the applicable law, the Motion for Class Certification is GRANTED

and the Joint Motion for Preliminary Approval of Class Settlement and Preliminary

Determination on Class Certification is GRANTED in part, as modified, and

DENIED in part, as moot.

I.        FACTUAL AND PROCEDURAL BACKGROUND

          This matter involves claims arising from the defendants’ alleged violations of

the Fair Debt Collection Practices Act (the “FDCPA”), 15 U.S.C. § 1692, et seq. On

January 16, 2019, Cornelia Bardales filed a Class Action Complaint, alleging that

Fontana & Fontana, LLC, Darryl M. Fontana and Jules A. Fontana, III (collectively,

“Defendants”) violated the FDCPA by sending her, and other similarly situated



1   R. Doc. 39.
2   R. Doc. 44.
      Case 2:19-cv-00340-WBV-DMD Document 51 Filed 09/30/20 Page 2 of 33




consumers, a form collection letter that failed to notify her that the balance due on

an outstanding debt may increase due to interest and fees.3 Ms. Bardales alleges that

on November 28, 2018, Defendants sent, or caused to be sent, on behalf of Mariner

Finance of Harvey a form collection letter, attached to the Complaint as Exhibit 1.4

Ms. Bardales asserts that the letter is signed by both of the individual defendants,

and identifies a past due balance of $244.04 and a net payoff of $2,773.81. 5 Ms.

Bardales alleges that Mariner Finance of Harvey assesses interest and/or fees on its

loans, but that Defendants’ collection letter failed to notify her that interest and/or

fees are accruing on the debt.

        Ms. Bardales claims that, through her counsel, she sent a letter to Defendants

on December 20, 2018, disputing and requesting verification of the alleged debt.6 Ms.

Bardales asserts that instead of verifying the debt, Defendants filed a lawsuit against

her, entitled Pioneer Credit Company dba Mariner Finance LLC v. Cornelia Bardeles,

Case No. 165-531, in the First Parish Court for Jefferson Parish, Louisiana, to collect

the alleged past due Mariner Finance of Harvey debt.7 Ms. Bardales submitted a

copy of the state court petition in that case as an exhibit to her Complaint.8 Ms.

Bardales asserts that the state court petition seeks the sum of $2,907.25, plus late

charges of $30 and interest thereon, at the rate of 18%.9




3 R. Doc. 1.
4 Id. at p. 1 (citing R. Doc. 1-1).
5 R. Doc. 1 at p. 3.
6 Id.
7 Id.
8 R. Doc. 1-2.
9 R. Doc. 1 at p. 3.
      Case 2:19-cv-00340-WBV-DMD Document 51 Filed 09/30/20 Page 3 of 33




        Ms. Bardales asserts claims for relief individually and on behalf of the

following class: a class of consumers who (1) within one year prior to the filing of this

action; (2) were sent an initial collection letter from defendants; (3) in an attempt to

recover an alleged obligation accruing interest and/or fees incurred for personal,

family, or household purposes; and (4) in which defendants did not disclose that they

were continuing to add interest and/or fees to the subject account. 10 While Ms.

Bardales does not know the size or identities of the class, she believes it satisfies the

numerosity requirement because the class is more than 100 individuals and their

identities can be readily determined from Defendants’ business records. 11             Ms.

Bardales asserts that common issues of law and fact predominate over any questions

affecting only individual members of the class, including whether Defendants’ actions

violate 15 U.S.C. §§ 1692e, e(2)(A) and e(10) by failing to disclose in its letters that it

was adding interest and/or fees to the account.12

        Ms. Bardales also asserts that her claims are typical of the claims of the class

and do not conflict with the interests of any other members. Mrs. Bardales claims

that she will fairly and adequately represent the class members’ interests. She also

asserts that she has retained counsel who are qualified to pursue this litigation, and

that a class action is superior for the fair and efficient adjudication of the class

members’ claims, and that Congress specifically envisioned class actions as a

principal means of enforcing the FDCPA.13 As such, Ms. Bardales believes that she


10 Id. at p. 4.
11 Id.
12 Id. at pp. 4-5.
13 Id. at p. 5 (citing 15 U.S.C. § 1692k).
      Case 2:19-cv-00340-WBV-DMD Document 51 Filed 09/30/20 Page 4 of 33




and the class members are entitled to statutory damages for Defendants’ violations

of the FDCPA. Ms. Bardales also asserts a claim on behalf of herself, individually,

for Defendants’ violation of FDCPA by pursing litigation before providing her the

requested verification of the debt.14

        On April 23, 2019, Ms. Bardales filed an Amended Class Action Complaint,

adding a proposed class representative, Donald Russell, as a plaintiff.15 According to

Ms. Bardales, both parties’ claims arise from the same collection letter.16

II.     CLASS CERTIFICATION

        Ms. Bardales and Mr. Russell (collectively, “Plaintiffs”) filed the instant Motion

for Class Certification on December 9, 2019, asking the Court to certify this case to

proceed as a class action pursuant to Federal Rule of Civil Procedure 23 and Local

Rule 23.1 of the Court’s Local Civil Rules.17 As set forth in the original Class Action

Complaint and the Amended Class Action Complaint, Plaintiffs seek to bring this

action on behalf of themselves and as a class action, alleging that Defendants violated

the FDCPA by sending them, and other similarly situated consumers, a form

collection letter that failed to notify them that the balance due on an outstanding debt

may increase due to interest and fees.18 Plaintiffs seek certification of a class defined

as follows:

        A Louisiana class of persons who: (i) within one year prior to the filing
        of this action; (ii) were sent a letter by Defendants in the form of Exhibit
        1 or 2, attached to the Amended Class Action Complaint; (iii) in an

14 R. Doc. 1 at p. 8.
15 R. Docs. 9, 13 & 14.
16 R. Doc. 9 at p. 1.
17 R. Doc. 39.
18 R. Docs. 1 & 14.
     Case 2:19-cv-00340-WBV-DMD Document 51 Filed 09/30/20 Page 5 of 33




       attempt to recover an alleged obligation accruing interest and/or fees
       incurred for personal, family, or household purposes; and (iv) in which
       Defendants did not disclose that they were continuing to add interest
       and/or fees to the subject account.19

       A. Legal Standard

       Under Fed. R. Civ. P. 23(a), the party seeking class certification bears the

burden of establishing four threshold requirements: (1) the class is so numerous that

joinder of all members is impracticable; (2) there are questions of law or fact common

to the class; (3) the claims or defenses of the class representatives are typical of the

claims or defenses of the class; and (4) the class representatives will fairly and

adequately protect the interests of the class.20

       In addition to satisfying the four prerequisites of Rule 23(a), a party seeking

certification must be able to show that one of the following requirements of Rule 23(b)

is met: (1) inconsistent adjudications would result in incompatible standards of

conduct for the party opposing the class or would be dispositive of the interests of

nonparty class members or would substantially impair or impede the ability of

nonparty class members to protect their interests; (2) the party opposing the class

has acted or refused to act on grounds generally applicable to the class; or (3) issues

of law and fact predominate issues unique to individual class members, and

maintaining the class action is the superior procedural vehicle.21




19 R. Doc. 39 at pp. 1-2; R. Doc. 39-1 at p. 2 (emphasis in original).
20 Unger v. Amedisys Inc., 401 F.3d 316, 320 (5th Cir. 2005) (citing Berger v. Compaq Computer Corp.,
257 F.3d 475, 479-80 (5th Cir. 2001)).
21 Fed. R. Civ. P. 23(b).
     Case 2:19-cv-00340-WBV-DMD Document 51 Filed 09/30/20 Page 6 of 33




       B. Analysis

       For the following reasons, Plaintiffs have shown that the proposed class meets

the requirements for conditional certification under Fed. R. Civ. P. 23.

           1. Rule 23(a) Requirements

                   a. Numerosity

       To satisfy the numerosity requirement, “a plaintiff must ordinarily

demonstrate some evidence or reasonable estimate of the number of purported class

members.” 22 As Plaintiffs point out, this Court has recognized that, “There is no

magic number when this cut off is reached.”23 In considering a request to certify a

class consisting of 33 members, the Fifth Circuit emphasized that, “The proper focus

is not on numbers alone, but on whether joinder of all members is practicable in view

of the numerosity of the class and all other relevant factors.” 24 One of our sister

courts has held that, “Although the number of members in a proposed class is not

determinative of whether joinder is impracticable, it has been noted that any class

consisting of more than 40 members ‘should raise a presumption that joinder is

impracticable.’” 25 The Fifth Circuit has also held that, “although the number of

members in a proposed class is not determinative of whether joinder is impracticable,




22 Pederson v. Louisiana State University, 213 F.3d 858, 868 (5th Cir. 2000) (quoting Zeidman v. J.
Ray McDermott & Co., Inc., 651 F.2d 1030, 1038 (5th Cir. 1981)) (internal quotation marks omitted).
23 R. Doc. 39-1 at p. 5 (citing Kreger v. Gen. Steel Corp., Civ. A. No. 07-575, 2010 WL 2902773, at *4

(E.D. La. July 19, 2010).
24 Phillips v. Joint Legislative Committee on Performance and Expenditure of the State of Mississippi,

637 F.2d 1014, 1022 (5th Cir. 1981).
25 Everson v. Bunch, 2016 WL 3255023, at *2 (M.D. La. June 13, 2016) (citing Mullen v. Treasure Chest

Casino, LLC, 186 F.3d 620, 624 (5th Cir. 1999)).
     Case 2:19-cv-00340-WBV-DMD Document 51 Filed 09/30/20 Page 7 of 33




the size of the class in this case – 100 to 150 members – is within the range that

generally satisfies the numerosity requirement.”26

         Plaintiffs assert that the numerosity requirement is satisfied in this case

because Defendants have confirmed that approximately 821 collection letters were

sent to Louisiana consumers, seeking to collect a past due Mariner Finance of Harvey

debt, within the relevant time period.27 Based upon the foregoing legal authority, the

Court finds that the proposed class satisfies the numerosity requirement of Rule

23(a).

                    b. Commonality

         The commonality requirement of Rule 23(a)(2) requires that there are

questions of law or fact common to the class. 28 “The test for commonality is not

demanding and is met ‘where there is at least one issue, the resolution of which will

affect all or a significant number of the putative class members.’”29

         Plaintiffs assert that all of the proposed class members share a common cause

of action because they were all sent a letter by Defendants to collect a consumer

payday loan, which failed to notify the consumers that interest and late fees are still

being added to the account.30 Citing authority from outside this Circuit, Plaintiffs




26 Mullen, 186 F.3d at 624 (citations omitted).
27 R. Doc. 39-1 at p. 5 (citing R. Doc. 39-4 at p. 5).
28 Fed. R. Civ. P. 23(a)(2).
29 Mullen, 186 F.3d at 625 (quoting Lightbourn v. County of El Paso, Tex., 118 F.3d 421, 426 (5th Cir.

1997)).
30 R. Doc. 39-1 at p. 7. Plaintiffs assert that the letters were “in the form of Exhibit 1 and 2.” Id. The

Court notes that there is no “Exhibit 2” attached to the Motion for Class Certification, and that
“Exhibit 1” to the Motion is a copy of Defendants’ discovery responses. See R. Doc. 39-4. The Court
believes that Plaintiffs’ reference to “Exhibit 1 and 2” is a reference to Exhibits 1 and 2 to the Amended
Class Action Complaint. See R. Docs. 14-1 & 14-2.
     Case 2:19-cv-00340-WBV-DMD Document 51 Filed 09/30/20 Page 8 of 33




assert that, “To establish commonality, it is sufficient that Plaintiff allege that all

class members received the same collection letter.”31 Plaintiffs further assert that,

“The very definition of this class logically involves common questions, such as

whether the subject collection letter violates 15 U.S.C. § 1692g.” 32 Plaintiffs argue

that the principle legal issue in this case is whether Defendants’ letters, which fail to

notify consumers that interest and late fees are still accruing on the outstanding debt,

violate the FDCPA. 33         Plaintiffs assert that FDCPA claims based on standard

language or standard practices are well suited for class certification.34

        The Court notes that Plaintiffs’ assertion that they, and each class member,

were sent a letter by Defendants “in the form of Exhibit 1 and 2,” suggests that the

potential class members received different collection letters.35 However, the Court

has reviewed the two letters and finds the content of the letters is identical.36 The

Court further finds that, because a determination regarding whether the collection

letters violated the FDCPA would resolve the allegations of the entire class, Plaintiffs

have satisfied the “low threshold” of the commonality requirement.

                    c. Typicality

        “Like commonality, the test for typicality is not demanding.” 37 Typicality

focuses on the general similarity between the named plaintiffs’ legal and remedial


31 R. Doc. 39-1 at pp. 7-8 (quoting Swanson v. Mid Am, Inc., 186 F.R.D. 665, 668 (M.D. Fla. 1999))
(internal quotation marks omitted).
32 R. Doc. 39-1 at p. 8 (quoting Macarz v. Transworld Systems, Inc., 193 F.R.D. 46, 49 (D. Conn. 2000)).
33 R. Doc. 39-1 at p. 8.
34 Id. (citing Drossin v. National Action Financial Services, Inc., 255 F.R.D. 608, 615-16 (S.D. Fla.

2009); Swanson, 186 F.R.D. at 668).
35 R. Doc. 39-1 at p. 7.
36 R. Docs. 14-1 & 14-2.
37 Mullen v. Treasure Chest Casino, LLC, 186 F.3d 620, 625 (5th Cir. 1999).
     Case 2:19-cv-00340-WBV-DMD Document 51 Filed 09/30/20 Page 9 of 33




theories and the legal and remedial theories of those whom they purport to

represent.38 “When it is alleged that the same unlawful conduct was directed at or

affected both the named plaintiff and the class sought to be represented, the typicality

requirement is usually met irrespective of varying fact patterns which underlie

individual claims.”39

       In the instant case, the claims of the named Plaintiffs are virtually identical to

those of the proposed class members. The Amended Class Action Complaint alleges

that Defendants violated the FDCPA by sending Plaintiffs collection letters on behalf

of Mariner Finance of Harvey that failed to notify Plaintiffs that interest and/or fees

are continuing to accrue on the debt.40 The legal theories alleged by Plaintiffs are the

same as those alleged by the rest of the class, i.e. that Defendants violated the FDCPA

by sending the potential class members collection letters that failed to notify the

consumers that interest and/or fees are continuing to accrue on the debt owed to

Mariner Finance of Harvey. As such, the typicality requirement of Rule 23(a)(3) is

satisfied in this case.

                   d. Adequacy of Representation

       Under Rule 23(a)(4), the Court must consider whether the representative

parties will “fairly and adequately protect the interests of the class.”41 “The adequacy

inquiry under Rule 23(a)(4) serves to uncover conflicts of interest between named



38 Lightbourn v. County of El Paso, Tex., 118 F.3d 421, 426 (5th Cir. 1997).
39 Baricuatro v. Indus. Pers. & Mgmt. Servs., Inc., Civ. A. No. 11-2777, 2013 WL 6072702, at *7 (E.D.
La. Nov. 18, 2013) (quoting In re Chinese–Manufactured Drywall Products Liability Litigation, MDL
No. 2047, 2013 WL 499474 *8 (E.D. La. Feb. 7, 2013)).
40 R. Doc. 14.
41 Fed. R. Civ. P. 23(a)(4).
     Case 2:19-cv-00340-WBV-DMD Document 51 Filed 09/30/20 Page 10 of 33




parties and the class they seek to represent.”42 Class representatives “must be part

of the class and ‘possess the same interest and suffer the same injury’ as the class

members.” 43 To meet the adequacy requirement, “the court must find that class

representatives, their counsel, and the relationship between the two are adequate to

protect the interests of absent class members.”44

       Plaintiffs assert that they understand their responsibilities as the class

representatives and that they are represented by counsel who are experienced with

handling collection abuse cases and consumer class actions. 45 Plaintiffs point out

that their counsel, O. Randolph Bragg, has been approved by other courts to serve as

counsel in class actions and consumer suits, and that Mr. Bragg and his co-counsel

have been described as “highly experienced attorneys, with a significant history of

class action litigation experience between them.” 46 Plaintiffs also note that their

counsel, Mr. Bragg and Ms. Karen E. Gesund, were designated as class counsel by

another Section of this Court in a prior case.47

       Plaintiffs have submitted Declarations from their counsel, O. Randolph Bragg

and Karen E. Gesund, which show that they both regularly engage in debt collection




42 Amchem Products, Inc. v. Windsor, 521 U.S. 591, 625, 17 S.Ct. 2231, 2250, 138 L.Ed.2d 689 (1997).
43 Id., 521 U.S. at 625-26, 17 S.Ct. at 2250-51 (quotation omitted).
44 Unger v. Amedisys Inc., 401 F.3d 316, 321 (5th Cir. 2005) (citing Stirman v. Exxon Corp., 280 F.3d

554, 562 (5th Cir. 2002)).
45 R. Doc. 39-1 at p. 10 (citing R. Docs. 39-2 & 39-3).
46 R. Doc. 39-1 at p. 11 (quoting Acik v. I.C. System, Inc., 251 F.R.D. 332, 336 (N.D. Ill. 2008);

Borcherding-Dittloff v. Transworld Systems, Inc., 185 F.R.D. 558, 563-64 (W.D. Wis. 1999); Brink v.
First Credit Resources, 185 F.R.D. 567, 571 (D. Ariz. 1999); Van Vels v. Premier Ath. Ctr., 182 F.R.D.
500, 511 (W.D. Mich. 1998)) (internal quotation marks omitted).
47 R. Doc. 39-1 at p. 11 (citing Masson v. Pioneer Credit Recovery, Inc., Civ. A. No. 16-1887, 2017 WL

819099, at *1 (E.D. La. Mar. 2, 2017)).
     Case 2:19-cv-00340-WBV-DMD Document 51 Filed 09/30/20 Page 11 of 33




actions lawsuits, class actions, and complex litigation. 48 Plaintiffs’ counsel have

indicated their willingness to serve as class counsel in this matter by filing the Class

Action Complaint and the Amended Class Action Complaint.49 Plaintiffs’ counsel also

conferred with Defendants’ counsel and took steps to file a Joint Motion for

Preliminary Approval of Class Settlement, which is also before the Court.50 As such,

Plaintiffs’ counsel have demonstrated that they will fairly and adequately represent

the interests of the class and are qualified to serve as class counsel under Rule 23(g).

        The Court further finds that the interests of Ms. Bardales and Mr. Russell

appear to be in alignment with the interests of the potential class members. Although

not addressed in the Motion for Class Certification, Plaintiffs allege in the Amended

Class Action Complaint that Ms. Bardales is a resident of Kenner, Louisiana and Mr.

Russell is a resident of Baton Rouge, Louisiana.51 As such, Ms. Bardales lives in this

judicial district. Additionally, Ms. Bardales and Mr. Russel, as Louisiana residents,

can adequately represent the interests of the potential class, which consists of

Louisiana consumers who received collection letters from Defendants on behalf of

Mariner Finance of Harvey regarding an outstanding debt. The Court, therefore,

finds that the adequacy requirement of Rule 23(a)(4) has been met.




48 R. Docs. 39-2 & 39-3.
49 See, R. Docs. 1 & 14.
50 R. Doc. 44.
51 R. Doc. 14 at p. 2.
     Case 2:19-cv-00340-WBV-DMD Document 51 Filed 09/30/20 Page 12 of 33




           2. Rule 23(b) Requirement

       Plaintiffs further assert that class certification is proper under Rule 23(b)(3).52

Rule 23(b)(3) provides that class certification is proper when “questions of law or fact

common to class members predominate over any questions affecting only individual

members, and that a class action is superior to other available methods for failure

and efficiently adjudicating the controversy.”              53    Rule 23(b)(3) imposes two

prerequisites, predominance and superiority.54 “In order to ‘predominate,’ common

issues must constitute a significant part of the individual cases.”55 The purpose of

this requirement is to ensure that the proposed class is “sufficiently cohesive to

warrant adjudication by representation.” 56 To determine whether common issues

predominate, “the Court must identify the substantive issues that will control the

outcome, assess which issues will predominate, and then determine whether the

issues are common to the class.” 57 The predominance requirement under Rule

23(b)(3) is more demanding than the commonality requirement.58

       Here, Plaintiffs assert that the following question of law predominates over

any questions affecting only individual class members: whether the collection letters




52 R. Doc. 39-1 at pp. 12-15.
53 Fed. R. Civ. P. 23(b)(3).
54 In re OCA, Inc. Securities and Derivative Litigation, Civ. A. No. 05-2165, 2008 WL 4681369, at *9

(E.D. La. Oct. 17, 2008).
55 Jenkins v. Raymark Industries, Inc., 782 F.2d 468, 472 (5th Cir. 1986).
56 Amchem Products, Inc. v. Windsor, 521 U.S. 591, 623, 17 S.Ct. 2231, 2249, 138 L.Ed.2d 689 (1997).
57 Everson v. Bunch, Civ. A. No. 14-583-SDD-EWD, 2016 WL 3255023, at *3 (M.D. La. June 13, 2016)

(quoting Haley v. Merial, Ltd., 292 F.R.D. 339, 353 (N.D. Miss. 2013)) (internal quotation marks
omitted).
58 Reyes v. Julia Place Condominiums Homeowners Ass’n, Inc., Civ. A. No. 12-2043, 2014 WL 7330602,

at *11 (E.D. La. Dec. 18, 2014) (citing Bell Atlantic Corp. v. AT&T Corp., 339 F.3d 294, 301 (5th Cir.
2003)).
     Case 2:19-cv-00340-WBV-DMD Document 51 Filed 09/30/20 Page 13 of 33




sent by Defendants on behalf of Mariner Finance of Harvey, which failed to notify the

recipient that interest and/or fees were continuing to accrue on the debt owed, violate

the FDCPA.59 The Court finds that the issue of whether the language in Defendants’

two identical collection letters violates the FDCPA predominates in this case.60 As

another Section of this Court previously noted, “Other courts have found the

predominance and superiority requirements were met in FDCPA actions where a

single debt collector mails similar debt collection letters to proposed class members.”61

As such, the predominance factor of Rule 23(b)(3) has been satisfied.

        In determining whether the superiority requirement of Rule 23(b)(3) is

satisfied, the Court may consider the following four factors: (1) the class members’

interests in individually controlling the prosecution or defense of separate actions; (2)

the extent and nature of any litigation concerning the controversy already begun or

against class members; (3) the desirability or undesirability of concentrating the

litigation of the claims in the particular forum; and (4) the likely difficulties in

managing a class action.62

        Plaintiffs assert that a class action is the superior method of adjudicating this

matter because it will provide an efficient and appropriate resolution of the

controversy.63 Plaintiffs point out that Congress specifically contemplated FDCPA

class actions as a principal means of enforcing the statute.64 Plaintiffs assert that,



59 R. Doc. 39-1 at p. 13.
60 See, Reyes, Civ. A. No. 12-2043, 2014 WL 7330602, at *11.
61 Id. (citing cases).
62 Fed. R. Civ. P. 24(b)(3).
63 R. Doc. 39-1 at p. 15.
64 R. Doc. 39 at p. 4 (citing 15 U.S.C. §§ 1692k(a)(2)(B) & 1692k(b)(2)).
     Case 2:19-cv-00340-WBV-DMD Document 51 Filed 09/30/20 Page 14 of 33




“In determining superiority, courts also consider the anticipated amount of recovery

for each plaintiff. Class actions are particularly appropriate where multiple lawsuits

would not be justified because of the small amount of money sought by the individual

plaintiff.”65 Plaintiffs claim that the interest of class members to individually control

the litigation is small because the maximum statutory damages in an individual

action are $1,000.66

       Because the potential class members were allegedly harmed by a common set

of facts and will rely on the same legal theories, the Court finds that certifying the

case as a class action is the superior and most efficient means of resolving the claims.

           3. Rule 23(g) Requirement

       A court that certifies a class must also appoint class counsel.67 In appointing

class counsel, the court must consider: (1) the work counsel has done in identifying or

investigating potential claims in the action; (2) counsel’s experience in handling class

actions, other complex litigation, and the types of claims asserted in the action; (3)

counsel’s knowledge of the applicable law; and (4) the resources that counsel will

commit to representing the class.68

       Here, Plaintiffs seek to have their counsel, O. Randolph Bragg and Karen E.

Gesund, appointed as class counsel. 69              The Court has carefully reviewed the



65 R. Doc. 39-1 at p. 15 (quoting Israel v. Avis Rent-a-Car Sys., 185 F.R.D. 372, 387 (S.D. Fla. 1999),
rev’d sub nom Rutstein v. Avis Rent-A-Car Systems, Inc., 211 F.3d 1228 (11th Cir. 2000) (citing
Advisory Committee Note to 1996 Amendment to Fed. R. Civ. P. 23)) (internal quotation marks
omitted).
66 R. Doc. 39 at p. 4; See R. Doc. 39-1 at pp. 14-15.
67 Fed. R. Civ. P. 23(g).
68 Fed. R. Civ. P. 23(g)(1)(A).
69 R. Doc. 39-1 at p. 12.
       Case 2:19-cv-00340-WBV-DMD Document 51 Filed 09/30/20 Page 15 of 33




qualifications of Mr. Bragg and Ms. Gesund and, for the reasons stated in the section

regarding adequacy of representation, finds they are well qualified to serve as class

counsel.

III.     PROPOSED SETTLEMENT AGREEMENT

         A. Class Definition

         The proposed Class Settlement Agreement defines the settlement class as:

         (i) all persons within one year prior to the filing of this action (ii) who
         were sent a letter by Defendants in the form of Exhibit 1 or 2, attached
         to the Amended Complaint (Doc. Nos. 14-1 and 14-2), (iii) in an attempt
         to recover an alleged obligation accruing interest and/or fees incurred
         for personal, family, or household purposes; (iv) in which Defendants did
         not disclose that they were continuing to add interest and/or fees to the
         subject account.70

The parties further clarify that they have interpreted “in the form of Exhibit 1 or 2,”

as used in the class definition, to mean collection letters in the form of Exhibit 1 or 2,

attached to the Amended Class Action Complaint, sent by Defendants to individuals

in the State of Louisiana, in an attempt to collect an alleged obligation incurred for

personal, family, or household purposes which was not returned to Defendants as

undeliverable by the United States Post Office.71 Defendants represent that the class

size is approximately 821 people.72

         B. Monetary Payment

         Under the terms of the proposed Class Settlement Agreement, Defendants will

pay $10,000 to the class, which is approximately 1% or more of the net worth of each



70 R. Doc. 44-2 at p. 3 (emphasis in original).
71 Id.
72 Id.
     Case 2:19-cv-00340-WBV-DMD Document 51 Filed 09/30/20 Page 16 of 33




Defendant, as statutory damages pursuant to 15 U.S.C. § 1692k(a)(2).73 The parties

assert that the $10,000 is payable on a pro rata basis (a) to each of the class members

to whom the notice was not returned as undeliverable and (b) who submitted a claim

to share in the distribution of the settlement fund. 74        The Class Settlement

Agreement provides that, “Any funds which remain unclaimed ninety (90) days after

the settlement payments are disbursed to the Class Members will be paid as a cy pres

award to Southeast Louisiana Legal Services’ fund for consumer representation and

education. 75 Defendants also agree to pay $1,000 each to Ms. Bardales and Mr.

Russell for their individual claims, as provided by the FDCPA, and $3,000 each for

their services as class representatives, for a total of $4,000 each.76 Defendants have

agreed to pay the cost and expense of class notification and administration.77

        C. Class Notice

        The parties have agreed that class members will be notified of the settlement

by first class United States mail to the prospective class member’s last known

address, as listed in Defendants’ records and updated from a National Change of

Address (“NCOA”) search performed by the proposed settlement administrator, First

Class, Inc., unless the prospective class member has informed Defendants in writing,

as of the date of the Court’s order preliminarily approving settlement, that: (1) he or

she is represented by an attorney and provided a mailing address for that attorney,




73 Id. at pp. 3-4.
74 R. Doc. 44 at p. 1.
75 R. Doc. 44-2 at p. 4.
76 R. Doc. 44 at pp. 1-2; R. Doc. 44-2 at p. 5.
77 R. Doc. 44-1 at p. 4; R. Doc. 44-2 at ¶ 11.
     Case 2:19-cv-00340-WBV-DMD Document 51 Filed 09/30/20 Page 17 of 33




or (2) that Defendants should communicate with a non-attorney third party rather

than the class member.78 In the first instance, the class notice will be mailed to the

attorney’s last known address contained in Defendants’ records, as updated from an

NCOA search by the settlement administrator. In the second instance, the class

notice will be mailed to the class member’s last known address contained in

Defendants’ records as updated from an NCOA search by the settlement

administrator. 79 The Class Settlement Agreement provides that the settlement

administrator’s responsibilities include, but are not limited to, giving notice,

obtaining new addresses for returned mail, acting as a liaison between class members

and the parties, distributing payments to class members and any other tasks

reasonably required to effectuate the foregoing.80

        The Class Settlement Agreement further provides that Defendants will

provide a list of class members and their addresses to the settlement administrator

within 30 days of the Court’s order preliminarily approving the class settlement, and

that notice of the proposed settlement shall be sent within 45 days of the Court’s order

preliminarily approving the class settlement.81

        D. Opt-Out Procedure and Opportunity to Object

        Class members wishing to opt out of the settlement agreement may do so by

mailing a written request for exclusion to the settlement administrator, postmarked

no more than 105 days after the Court’s order preliminarily approving the class


78 R. Doc. 44-2 at p. 4.
79 Id. at p. 5.
80 Id.
81 Id. at p. 4.
     Case 2:19-cv-00340-WBV-DMD Document 51 Filed 09/30/20 Page 18 of 33




settlement.82 Within 14 days of receipt of a request for exclusion, the settlement

administrator must forward a copy to class counsel and to counsel for Defendants.83

In the request for exclusion, a class member must include his or her full name,

address, telephone number and a statement that he or she wishes to be excluded from

the class action settlement.84

        Class members also have the right to object to the proposed settlement

agreement by filing with the Court a written notice of objection no more than 105

days after the Court’s order preliminarily approving the class settlement. 85 The

written objection must include the following: (1) the class member’s full name,

address and telephone number; (2) a statement of the objection; (3) a detailed

description of the facts underlying the objection; (4) a detailed description of the legal

authorities that support each objection; (5) a statement noting whether the class

member intends to appear at the Fairness Hearing; (6) a list of all witnesses that the

class member intends to call by live testimony, deposition testimony, affidavit or

declaration testimony; and (7) a list of exhibits that the class member intends to

present at the Fairness Hearing.86 The Class Settlement Agreement provides that

counsel for the parties may, but need not, respond to the objections with a

memorandum of law of no more than 15 pages, filed and served prior to the Fairness

Hearing.87



82 R. Doc. 44-2 at pp. 6-7.
83 Id. at p. 7.
84 Id.
85 Id. at p. 7.
86 Id. at p. 8.
87 Id. at p. 8.
     Case 2:19-cv-00340-WBV-DMD Document 51 Filed 09/30/20 Page 19 of 33




        Unless otherwise ordered by the Court, failure to file an objection with the

Court will bar a class member from participating at the Fairness Hearing. 88 A class

member who has filed an objection may, but need not, appear at the Fairness

Hearing. Unless otherwise ordered by the Court, a class member who fails to file an

objection in the manner provided shall be deemed to have waived such objection and

shall be foreclosed from making any objection to the fairness, reasonableness or

adequacy of the settlement or the award of attorneys’ fees to class counsel.89

        E. Claims Administration

        The parties move to have First Class, Inc. (“FCI”) appointed as the claims

administrator. 90 The Class Settlement Agreement provides that the settlement

administrator’s responsibilities include, but are not limited to, giving notice of the

settlement, obtaining new addresses for returned mail, acting as a liaison between

class members and the parties, distributing payments to class members and any

other tasks reasonably required to effectuate the foregoing.91 The parties agree that

the claims administrator will handle administration of the notice of settlement,

objections thereto and the settlement checks.92

        F. Attorney’s Fees

        The parties have agreed that Defendants will pay all reasonable attorney’s fees

and costs to class counsel pursuant to 15 U.S.C. § 1692k(a)(3), to be determined by




88 Id. at p. 8.
89 Id.
90 Id. at p. 4.
91 Id. at p. 5.
92 R. Doc. 44-1 at p. 12.
      Case 2:19-cv-00340-WBV-DMD Document 51 Filed 09/30/20 Page 20 of 33




the Court absent an agreement by the parties.93 If counsel are unable to reach an

agreement regarding attorney’s fees, the parties have agreed that class counsel will

file a motion for attorney’s fees and costs pursuant to Fed. R. Civ. P. 23(h) within 30

days after the Court’s order preliminarily approving the settlement.94 The parties

submit that class counsel are not requesting that their attorney’s fees be deducted

from the settlement amount agreed to by the parties.95

        G. Release

        In exchange for the settlement benefits described above, class members will

release all claims made or which could have been made against Defendants, or which

in any way arise out of the allegations that were or could have been made by class

members arising out of the Defendants’ mailing of debt collection letters on behalf of

Mariner Finance of Harvey, which failed to notify the recipient that interest and/or

fees are accruing on the debt owed to Mariner Finance of Harvey.

IV.     PRELIMINARY FAIRNESS DETERMINATION

        A. Legal Standard

        A class action may not be settled, dismissed, or compromised without the

district court’s approval.96 Although both parties desire settlement in this case, the

Court is not at liberty to merely rubberstamp approval. The Court may approve

settlement “only after a hearing and on finding that it is fair, reasonable, and




93 R. Doc. 44-2 at p. 5.
94 Id.
95 R. Doc. 44-1 at p. 4.
96 Fed. R. Civ. P. 23(e).
     Case 2:19-cv-00340-WBV-DMD Document 51 Filed 09/30/20 Page 21 of 33




adequate.”97 “The purpose of having the Court conduct an independent inquiry into

the fairness of a class action settlement is to ‘ensure that the settlement is in the

interest of the class, does not unfairly impinge on the rights and interests of

dissenters, and does not merely mantle oppression.’”98

        Where, as here, the parties seek preliminary approval of a class action

settlement, the standards are not as stringent as those applied to a motion for final

approval.99 “If the proposed settlement discloses no reason to doubt its fairness, has

no obvious deficiencies, does not improperly grant preferential treatment to class

representatives or segments of the class, does not grant excessive compensation to

attorneys, and appears to fall within the range of possible approval, the court should

grant preliminary approval.”100

        B. Discussion

        Here, the proposed Class Settlement Agreement appears fair, reasonable and

adequate in all respects. The settlement was negotiated between the parties at arms’

length, represented by experienced and capable attorneys on both sides who were

familiar with the factual and legal issues of the case. “Class counsel’s opinion should

be presumed reasonable because they are in the best position to evaluate fairness due

to an intimate familiarity with the lawsuit.”101 Additionally, the settlement terms




97 Fed. R. Civ. P. 23(e)(2).
98 Henderson v. Eaton, Civ. A. No. 01-0138, 2002 WL 31415728, at *2 (E.D. La. Oct. 25, 2002) (quoting
Reed v. General Motors Corp., 703 F.2d 170, 172 (5th Cir. 1983)).
99 In re Pool Prods. Distrib. Market Antitrust Litig., 310 F.R.D. 300, 314 (E.D. La. 2015) (citing Karvaly

v. eBay, Inc., 245 F.R.D. 71, 86 (E.D.N.Y. 2007)).
100 In re Pool Prods., 310 F.R.D. at 314-15 (citations omitted).
101 Turner v. Murphy Oil USA, Inc., 472 F. Supp. 2d 830, 852 (E.D. La. 2007) (citation omitted).
      Case 2:19-cv-00340-WBV-DMD Document 51 Filed 09/30/20 Page 22 of 33




seem fair and, “If the terms are fair, the court may reasonably conclude that counsel

did perform adequately.”102

        The parties further assert that the settlement was reached after over almost a

year of litigation, discovery and motion practice.103 The parties claim that they have

engaged in extensive arms-length discussions lasting several weeks to resolve this

matter, which culminated in an agreement to settle the claims of Plaintiffs and the

class members. 104 The parties assert that their counsel have investigated and

analyzed the legal and factual issues presented in this case, the risks and expense

involved in pursuing litigation to conclusion and the likelihood of recovering damages

in excess of those obtained through the settlement, the protracted nature of the

litigation and the likelihood, costs and possible outcomes of one or more procedural

and substantive appeals.105 The parties assert that there was no fraud or collusion

behind the settlement, which was the product of serious, informed, non-collusive

negotiations among counsel. 106 It is evident from the proposed Class Settlement

Agreement and the proposed Notice of Settlement that counsel for the parties are

familiar with the factual and legal issues in this case.107

        With respect to the economic fairness of the proposed Class Settlement

Agreement, the parties assert that the proposed settlement is within the range of

possible recovery.108 The parties point out that the amount of statutory damages in


102 In re Corrugated Container Antitrust Litig., 643 F.2d 195, 211 (5th Cir. 1981) (footnote omitted).
103 R. Doc. 44 at p. 1.
104 R. Doc. 44-1 at p. 3.
105 Id.
106 Id. at p. 8.
107 See, R. Docs. 44, 44-1 at p. 10, 44-2 & 44-4.
108 R. Doc. 44-1 at pp. 9-10.
      Case 2:19-cv-00340-WBV-DMD Document 51 Filed 09/30/20 Page 23 of 33




this class action is limited by the FDCPA.109 The parties assert that 15 U.S.C. §

1692k(a)(2)(B)(ii) limits monetary damages in a class action to an amount not to

exceed the lesser of $500,000 or one percent of the Defendants’ net worth. The parties

have agreed that Defendants will pay $10,000 in statutory damages to the class,

which is 100% or more of the maximum amount of statutory damages that could be

recovered under the FDCPA if a class was successfully certified in the litigation and

Plaintiffs prevailed on the merits at trial and on appeal.110 Given the expense and

likely duration of the litigation, along with the remaining dispute regarding damages,

the parties claim that this amount is reasonable and should be approved for a

preliminary settlement.111

        The Court agrees that the foregoing economic benefits provided by the

proposed Class Settlement Agreement are within a reasonable range for approval

because the class members will obtain virtually all of the relief sought in the

Amended Class Action Complaint.112 Thus, the economic terms of the proposed Class

Settlement Agreement appear fair.

        The terms of the proposed settlement agreement also do not appear to give

preferential treatment to the proposed class representatives or any individual

members of the settlement class. As discussed above, each class member who submits

a claim will receive a pro rata share of $10,000, and the class representatives, Ms.




109 R. Doc. 44-1 at p. 9.
110 Id.
111 Id. at pp. 9-10 (citing Cope v. Duggins, 203 F. Supp. 2d 650, 653-54 (E.D. La. 2002) (approving a

class action settlement in an FDCPA case where the settlement was 60% of the maximum recovery)).
112 R. Doc. 14.
      Case 2:19-cv-00340-WBV-DMD Document 51 Filed 09/30/20 Page 24 of 33




Bardales and Mr. Russell, will receive $1,000 each for their individual claims and

$3,000 each for their services as class representatives. “Federal courts consistently

approve incentive awards in class action lawsuits to compensate named plaintiffs for

the services they provide and burdens they shoulder during litigation.”113 The Court

finds the proposed settlement incentive compensation of $3,000 for Plaintiffs’ efforts

and participation falls within the range of incentive compensation that has been

approved in similar cases.114 As another Section of this Court previously explained,

“[W]hen the incentive compensation falls in the modest range of $2,000 to $3,000, it

is generally held unnecessary to consider the amount of time and money spent in the

litigation and other circumstances relating to costs.”115 The parties have agreed that

the class representative incentive award is in addition to the class settlement fund

and will not reduce or otherwise affect the class settlement fund.116 Accordingly, the

Court finds the proposed incentive compensation to the named Plaintiffs is fair and

reasonable.


113 Henderson v. Eaton, Civ. A. No. 01-0138, 2002 WL 31415728, at *6 (E.D. La. Oct. 25, 2002) (citation
omitted).
114 Henderson, Civ. A. No. 01-0138, 2002 WL 31415728 at *6 (approving $3,000 incentive for a class

representative who “participated extensively in the litigation, including submitting to written and oral
discovery and opening her finances to inspection and cross-examination” and missing work when
necessary to attend to litigation matters); Cope v. Duggins, 203 F. Supp. 2d 650, 653 (E.D. La. 2002)
(awarding $4,250 in settlement to named plaintiff when class was awarded $8,000 in settlement); See
In re Pool Prods. Distrib. Market Antitrust Litig., 310 F.R.D. 300, 315 (E.D. La. 2015) (approving a
“modest incentive award of $500 each for the Class Representatives, to compensate them for the
assistance they have provided to Class Counsel in developing the facts of the case by reviewing the
complaints, submitting to a multi-hour deposition, preparing for the deposition, and gathering and
submitting documents to Class Counsel.”); Jenkins v. Trustmark Nat. Bank, 300 F.R.D.291, 306 (S.D.
Miss. 2014) (approving $5,000 service awards for each of the seven class representatives who expended
substantial time and effort in representing the settlement class, including by submitting to interviews,
locating and forwarding responsive documents, and participating in conferences with class counsel).
115 Henderson, Civ. A. No. 01-0138, 2002 WL 31415728 at *6 (citing The National Association of

Consumer Advocates, Standards and Guidelines for Litigating and Settling Consumer Class Actions,
176 F.R.D. 375 (West 1998)).
116 R. Doc. 44-1 at p. 4.
      Case 2:19-cv-00340-WBV-DMD Document 51 Filed 09/30/20 Page 25 of 33




        The Court further finds that the proposed Class Settlement Agreement does

not grant excessive compensation to any of the attorneys, since Defendants have

agreed to pay all reasonable attorney’s fees and costs pursuant to 15 U.S.C. §

1692k(a)(3).117 The Class Settlement Agreement states that if counsel for the parties

are unable to reach an agreement regarding attorney’s fees, the issue will be referred

to this Court for a final decision.118 The parties have also agreed that an award of

attorney’s fees to class counsel is in addition to the class settlement fund and will not

reduce or otherwise affect the class settlement fund.119

        The Class Settlement Agreement also calls for the release of all claims made,

or which could have been made, or which in any way arise out of the allegations that

were or could have been made by any class member against Defendants, arising out

of the debt collection letters sent by Defendants on behalf of Mariner Finance of

Harvey that failed to notify consumers that interest and/or fees are accruing on the

debt owed. This release is not impermissibly broad, as it is consistent with other

releases approved within and outside this Circuit.120




117 R. Doc. 44-2 at p. 5.
118 Id.
119 R. Doc. 44-1 at p. 4.
120 In re Pool Prods. Distrib. Market Antitrust Litig., 310 F.R.D. 300, 316 (E.D. La. 2015) (citing

DeHoyos v. Allstate Corp., 240 F.R.D. 269, 311-12 (W.D. Tex. 2007)); In re OCA, Inc. Securities and
Derivative Litigation, Civ. A. No. 05-2165, 2008 WL 4681369, at *6 (E.D. La. Oct. 17, 2008); See, In re
Corrugated Container Antitrust Litig., 643 F.2d 195, 221 (5th Cir. 1981) (quoting Patterson v. Stovall,
528 F.2d 108, 110 n.2 (7th Cir. 1976)).
      Case 2:19-cv-00340-WBV-DMD Document 51 Filed 09/30/20 Page 26 of 33




V.      NOTICE

        A. Content of the Notice

        When class certification is sought under Fed. R. Civ. P. 23(b)(3), as in the

instant case, notice of the proposed settlement agreement must state the following:

(1) the nature of the action; (2) the definition of the class certified; (3) the class claims,

issues, or defenses; (4) that a class member may enter an appearance through an

attorney if the member so desires; (5) that the court will exclude from the class any

member who requests exclusion; (6) the time and manner for requesting exclusion;

and (7) the binding effect of a class judgment on members under Rule 23(c)(3).121 Rule

23(e) further provides that the claims, issues, or defenses of a certified class may be

settled only with the court’s approval and that the court must direct notice in a

reasonable manner to all class members who would be bound by the proposed

settlement.122

        The Court has reviewed the proposed notice and finds that it meets most of the

requirements of Rule 23(c)(3) and Rule 23(e)(1). The plain language of the notice

apprises all potential class members of the nature of the action, the definition of the

class, the class claims, the class members’ right to be heard, the class members’ right

to exclusion, and the binding effect of a class judgment.123 The notice also discloses

that Defendants have established a settlement fund of $10,000 and all class members




121 Fed. R. Civ. P. 23(c)(2)(B).
122 Fed. R. Civ. P. 23(e)(1).
123 R. Doc. 44-4.
      Case 2:19-cv-00340-WBV-DMD Document 51 Filed 09/30/20 Page 27 of 33




who submit a claim will be sent a check constituting their pro rata share. 124 The

notice states that the class size is approximately 821 people.125

        However, the Court finds that the proposed notice fails to adequately define

the proposed class. Specifically, the proposed notice defines the class as follows:

        The Class is defined as all persons living in Louisiana who (i) within one
        year prior to the filing of this action (ii) were sent a letter by Defendants
        in the form of Exhibit 1 or 2, attached to the Amended Complaint (Doc.
        Nos. 14-1 and 14-2) (iii) in an attempt to recover an alleged obligation
        accruing interest and/or fees incurred for personal, family, or household
        purposes; (iv) in which Defendants did not disclose that they were
        continuing to add interest and/or fees to the subject account.126

The Court finds that the foregoing definition fails to apprise proposed class members

of the timeline involved, as it fails to specify when the underlying action was filed.

Ms. Bardales filed her original Class Action Complaint in this Court on January 16,

2019. As such, the proposed notice must be amended to specify that the class is

defined as “all persons living in Louisiana who (i) within one year prior to the filing

of this action on January 16, 2019 . . . .” The proposed notice must also be revised

with respect to the reference to “Exhibit 1 or 2, attached to the Amended Complaint

(Doc. Nos. 14-1 and 14-2)” contained in the class definition,127 as the parties have not

indicated that the notice will include a copy of the Amended Class Action Complaint

and the exhibits thereto. The class definition shall, therefore, be revised in pertinent

part to provide that, “(ii) were sent a letter by Defendants in the form of Exhibit 1 or




124 Id. at p. 3.
125 Id.
126 R. Doc. 44-4 at p. 2 (emphasis in original).
127 Id.
      Case 2:19-cv-00340-WBV-DMD Document 51 Filed 09/30/20 Page 28 of 33




2, attached hereto, (iii) in an attempt . . . .”, and the notice must include a copy of the

two letters, labeled as Exhibit 1 and Exhibit 2.

        The Court further finds that the proposed Notice fails to inform all potential

class members of the time and manner for requesting exclusion from the class and

the deadline for filing a claim. The proposed notice leaves blank the deadline for class

members to submit a claim to the class administrator, to opt-out of the settlement

and to object to the proposed settlement, presumably with the intent of counsel to fill-

in the dates in accordance with the Court’s order preliminarily approving

settlement.128 The Court notes, however, that the only deadline provided for class

members to submit their claim is in the proposed Order attached to the Joint Motion

for Preliminary Approval of Class Action Settlement, which provides that class

members must submit their claim no later than 60 days after the Court’s order

preliminarily approving settlement.129 The Court also notes that the only deadline

provided for class members to opt-out of the settlement is in the proposed Class Action

Settlement, which provides that class members must postmark their written request

to opt-out no more than 105 days of the Court’s order preliminary approving the

settlement agreement.130 Finally, the Court notes that the parties have submitted

two different deadlines for class members to object to the proposed settlement. The

proposed Class Settlement Agreement provides that class members must file their

objections to the settlement agreement with the Court no more than 105 days after



128 Id. at pp. 3 & 4.
129 R. Doc. 44-3 at p. 4.
130 R. Doc. 44-2 at pp. 6-7.
      Case 2:19-cv-00340-WBV-DMD Document 51 Filed 09/30/20 Page 29 of 33




the Court’s order preliminarily approving the class settlement,131 but the proposed

Order attached to the Joint Motion provides that class members must file their

objections within 60 days of the Court’s order preliminarily approving settlement.132

        In light of the foregoing, the Court finds that the proposed notice must be

amended to provide that class members who wish to submit a claim, opt-out of the

settlement or object to the proposed Class Settlement Agreement shall have 45 days

from the mailing date of the notice to do so.

        B. Method of Notice

        “For any class certified under Rule 23(b)(3), the court must direct to class

members the best notice that is practicable under the circumstances, including

individual notice to all members who can be identified through reasonable effort.”133

“The Due Process Clause also gives unnamed class members the right to notice of the

settlement of a class action.”134 The notice must be “reasonably calculated, under all

of the circumstances, to apprise interested parties of the pendency of the action and

afford them an opportunity to present their objections.” 135 According to the Fifth

Circuit, “the type of notice to which a member of a class is entitled depends upon the

information available to the parties about that person.” 136 “Thus, due process does

not require actual notice to all class members who may be bound by the litigation.”137


131 R. Doc. 44-2 at p. 7.
132 R. Doc. 44-3 at p. 4.
133 Fed. R. Civ. P. 23(c)(2)(B).
134 In re Pool Prods. Distrib. Market Antitrust Litig., 310 F.R.D. 300, 317 (E.D. La. 2015) (citing Fidel

v. Farley, 534 F.3d 508, 513–14 (6th Cir. 2008)).
135 In re Pool Prods., 310 F.R.D. at 317 (quoting DeJulius v. New England Health Care Employees

Pension Fund, 429 F.3d 935, 944 (10th Cir. 2005)) (internal quotations omitted).
136 In re Nissan Motor Corp. Antitrust Litig., 552 F.2d 1088, 1098 (5th Cir. 1977).
137 In re Pool Prods., 310 F.R.D. at 317 (citing Fidel, 534 F.3d at 514) (emphasis in original).
      Case 2:19-cv-00340-WBV-DMD Document 51 Filed 09/30/20 Page 30 of 33




        Here, the proposed Class Settlement Agreement provides that each class

member will be notified by first class United States mail to the last known address

as listed in Defendants’ records, as updated from an NCOA search by the settlement

administrator, unless the class member has informed Defendants in writing, as of the

date of the Court’s order preliminarily approving the settlement: (1) that he or she is

represented by an attorney and provided a mailing address for that attorney, or (2)

that Defendants should communicate with a non-attorney third party rather than the

class member. Defendants have agreed to provide a list of class members and their

addresses to the settlement administrator within 30 days of the Court’s order

preliminarily approving the settlement, and that the settlement administrator will

send notice to the class within 45 days of the Court’s order preliminarily approving

the settlement.138 The proposed Class Settlement Agreement further provides that

the settlement administrator is responsible for giving notice of the settlement and

obtaining new addresses for returned mail.139

        The proposed notice satisfies the requirements of Rule 23(c)(2)(B) and due

process. The Court recognizes that in many cases the proposed notice is published in

print and/or on the web in order to provide notice to class members whose mailing

addresses are unavailable.140 Here, mailing the notice to potential class members at

the addresses provided by Defendants, as updated from an NCOA search conducted


138 R. Doc. 44-2 at p. 4.
139 Id. at p. 5.
140 See, In re Pool Prods., 310 F.R.D. at 318 (direct emailing of notice to those potential class members

for whom the parties have a valid email address, along with publication of the notice in print and on
the internet, satisfied the requirements of Rule 23(c)(2)(B) and due process); In re OCA, Inc. Securities
and Derivative Litigation, Civ. A. No. 05-2165, 2008 WL 4681369, at *16 (E.D. La. Oct. 17, 2008)
(same).
      Case 2:19-cv-00340-WBV-DMD Document 51 Filed 09/30/20 Page 31 of 33




by the settlement administrator, is the “best notice practicable under the

circumstances” because the Defendants have made a reasonable effort to identify the

class members for individual notice.141

        Additionally, publication of the notice is not necessarily required, especially

where, as here, the information regarding the names and addresses of the potential

class members comes from a reliable source and there is a mechanism in place in the

event that any notices are returned undeliverable. The direct mailing of notice to

potential class members by first class United States mail to the addresses provided

by Defendants, as updated from an NCOA search by the settlement administrator, is

reasonably calculated to apprise the potential class members of the settlement

agreement.

        Accordingly, the Court approves the proposed Notice of Settlement, 142 as

modified pursuant to this Order, and the plan of notice.

VI.     CLAIMS ADMINISTRATOR

        In the Joint Motion for Preliminary Approval of Class Settlement, the parties

seek to have First Class, Inc. (“FCI”) appointed as the claims administrators.143 As

the claims administrator, FCI will be responsible for: (1) mailing the notice of

settlement within 45 days of this Order; (2) obtaining new addresses for notices that

are returned as undeliverable; (3) acting as a liaison between class members and the

parties; (4) distributing payments to class members; (5) any other tasks reasonably


141 See, In re OCA, Inc. Securities and Derivative Litigation, Civ. A. No. 05-2165, 2008 WL 4681369 at
*16.
142 R. Doc. 44-4.
143 R. Doc. 44-1 at p. 12; R. Doc. 44-2 at p. 4.
      Case 2:19-cv-00340-WBV-DMD Document 51 Filed 09/30/20 Page 32 of 33




required to effectuate the foregoing;144 and (6) answering questions from potential

class members regarding the proposed settlement agreement.145

        Although it is customary for parties to provide information regarding the

estimated fees and expenses that will be sufficient to cover these administrative

costs,146 the parties in this case have agreed that, “Defendants will pay the costs of

administration, distribution, and mailing the notice to the class members, including

the expense of the distribution of checks to the class members, and a National Change

of Address (NCOA) search upon preliminary approval of class settlement. These

administration expenses exclude any attorneys’ fees.”147

        The Court is satisfied that FCI will competently administer the settlement.

Thus, the Court appoints First Class, Inc. as the claims administrator.

VII.    CONCLUSION

        For the foregoing reasons, IT IS ORDERED that Plaintiffs’ Motion For Class

Certification148 is GRANTED. IT IS FURTHER ORDERED that the Joint Motion

for Preliminary Approval of Class Settlement and Preliminary Determination on

Class Certification149 is GRANTED in part, as modified, and DENIED in part,

as moot.       The Joint Motion for Preliminary Approval of Class Settlement and



144 R. Doc. 44-2 at pp. 4, 5.
145 R. Doc. 44-4 at p. 6.
146 See, In re Pool Prods. Distrib. Market Antitrust Litig., 310 F.R.D. 300, 318 (E.D. La. 2015) (proposed

claims administrator approved where parties asserted that $145,000 would be sufficient to cover the
costs to administer the settlement); See, In re OCA, Inc. Securities and Derivative Litigation, Civ. A.
No. 05-2165, 2008 WL 4681369, at *17 (E.D. La. Oct. 17, 2008). (proposed claims administrator
approved where parties estimated that the cost of administering settlement would be between
$160,000 and $175,000).
147 R. Doc. 44-2 at p. 4.
148 R. Doc. 39.
149 R. Doc. 44.
        Case 2:19-cv-00340-WBV-DMD Document 51 Filed 09/30/20 Page 33 of 33




Preliminary Determination on Class Certification is GRANTED to the extent that

the parties seek preliminary approval of class settlement, but the parties must modify

the proposed Notice of Settlement,150 as specified in this Order, with respect to the

class definition and the deadlines for proposed class members to submit a claim, to

opt-out of the proposed settlement agreement and to file an objection to the proposed

settlement agreement.        The Joint Motion for Preliminary Approval of Class

Settlement and Preliminary Determination on Class Certification is DENIED as

moot to the extent that the parties seek a preliminary determination on class

certification. A detailed procedural order will be issued in conjunction with this

Order.

           New Orleans, Louisiana, September 30, 2020.




                                         ______________________________
                                         WENDY B. VITTER
                                         United States District Judge




150   R. Doc. 44-4.
